COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Lemons


WASHINGTON METROPOLITAN AREA
 TRANSIT AUTHORITY
                                             MEMORANDUM OPINION*
v.      Record No. 2108-99-4                      PER CURIAM
                                               FEBRUARY 8, 2000
ALBERTUS BAKER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (William T. Kennard; Robert C. Baker; Mell,
             Brownell & Baker, on brief), for appellant.

             (Lawrence S. Jacobs; Bruce M. Bender; Jacobs,
             Abod & Caruso, LLC; Van Grack, Axelson &
             Williamowsky, P.C., on brief), for appellee.


        Washington Metropolitan Area Transit Authority (employer)

contends that the Workers’ Compensation Commission (commission)

erred in finding that Albertus Baker (claimant) proved that he

adequately marketed his residual work capacity after August 1,

1998.     Upon reviewing the record and the briefs of the parties,

we conclude that this appeal is without merit.       Accordingly, we

summarily affirm the commission’s decision.       See Rule 5A:27.

        In order to establish entitlement to benefits, a partially

disabled employee must prove that he has made a reasonable

effort to procure suitable work but has been unable to do so.

See Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464,


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
359 S.E.2d 98, 101 (1987).    "What constitutes a reasonable

marketing effort depends upon the facts and circumstances of

each case."   The Greif Companies v. Sipe, 16 Va. App. 709, 715,

434 S.E.2d 314, 318 (1993).   The factors the commission should

consider in deciding whether a claimant has made reasonable good

faith efforts to market his or her remaining capacity are:

          (1) the nature and extent of employee's
          disability; (2) the employee's training,
          age, experience, and education; (3) the
          nature and extent of employee's job search;
          (4) the employee's intent in conducting his
          job search; (5) the availability of jobs in
          the area suitable for the employee,
          considering his disability; and (6) any
          other matter affecting employee's capacity
          to find suitable employment.

National Linen Serv. v. McGuinn, 8 Va. App. 267, 272, 380 S.E.2d

31, 34 (1989) (footnotes omitted).      In reviewing the

commission's findings, "we review the evidence in the light most

favorable to . . . the party prevailing before the commission."

Id. at 270, 380 S.E.2d at 33.    Moreover, factual findings made

by the commission will be upheld on appeal if supported by

credible evidence.   See James v. Capitol Steel Constr. Co., 8

Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that claimant proved that he made a good faith

effort to market his residual work capacity, the commission

found as follows:

          [T]he claimant did prove that he reasonably
          marketed his residual work capacity after he
          started working for Home Mortgage Center,

                                - 2 -
          Inc. . . . The claimant made significant
          effort to learn the mortgage business and
          has been successfully earning substantial
          commissions. His wage loss clearly resulted
          from his physical inability to perform his
          pre-injury bus-driving job. There is no
          evidence that the claimant simply accepted a
          job below his earning ability. Based on his
          work experience, age, and the extent of his
          disability, he reasonably marketed his
          residual work capacity after August 1, 1998,
          and is entitled to partial disability
          benefits.

     Credible evidence proved that claimant suffers from a

significant disability in his neck and lower back preventing him

from performing his pre-injury job as a bus driver.    Claimant,

age forty-nine, whose sole employment for the past twenty-three

to twenty-four years was driving a bus, trained himself and

secured full-time employment in the mortgage industry making

significant income as of August 1, 1998.

     Considering the factors set forth in McGuinn, ample

credible evidence in the record supports the commission's

finding that claimant proved he reasonably and adequately

marketed his residual capacity after August 1, 1998.   As the

commission aptly stated, "Whether a claimant is entitled to

temporary partial disability benefits depends upon multiple

factors, not simply a comparison between the pre-injury and

post-injury wages."

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.


                              - 3 -